15-1424
     Oluoch v. Orina

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of March, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PETER W. HALL,
 8                GERARD E. LYNCH,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       BEATRICE A. OLUOCH,
13                Plaintiff-Appellee,
14
15                     -v.-                                              15-1424
16
17       STELLA KERUBO ORINA,
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLEE:                         Amy L. Rudd, Lindsey Cohan,
22                                             Dechert LLP, Austin, Texas.
23
24       FOR APPELLANT:                        Aaron D.P. Shapiro, The Shapiro
25                                             Law Firm, LLC, New York, New
26                                             York.
27


                                                  1
 1        Appeal from an order of the United States District
 2   Court for the Southern District of New York (Griesa, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the appeal be DISMISSED.
 6
 7        Defendant Stella Kerubo Orina appeals from the March
 8   31, 2015, order of the United States District Court for the
 9   Southern District of New York (Griesa, J.), granting in part
10   and denying in part Orina’s motion to dismiss six of the
11   eight claims raised in the complaint on statute-of-
12   limitations grounds. We assume the parties’ familiarity
13   with the underlying facts, the procedural history, and the
14   issues presented for review.
15
16        This Court’s jurisdiction over appeals from district
17   courts is generally limited to final orders under 28 U.S.C.
18   § 1291 or Rule 54(b) of the Federal Rules of Civil
19   Procedure; matters encompassed by § 1292(a); interlocutory
20   orders certified under § 1292(b); or orders falling within
21   the collateral order doctrine, see Whiting v. Lacara, 187
22 F.3d 317, 319 (2d Cir. 1999). The district court’s March 31
23   order falls within none of these categories. Orina contends
24   that § 1292(a) provides us with jurisdiction over her
25   interlocutory appeal; this argument is not just meritless
26   but frivolous. See 28 U.S.C. § 1292(a) (providing
27   jurisdiction over appeal from orders (1) relating to
28   injunctions; (2) relating to receiverships; or (3) involving
29   admiralty law).
30
31        For the foregoing reasons, we hereby DISMISS the appeal
32   for lack of appellate jurisdiction.
33
34        Additionally, Orina and her counsel are ordered to show
35   cause, no later than fourteen days following entry of this
36   order, why they should not be sanctioned for filing a
37   frivolous appeal, in the form of double costs for which they
38   would be jointly and severally liable. See Fed. R. App. P.
39   38; 28 U.S.C. § 1927; Gallop v. Cheney, 642 F.3d 364, 370
40   (2d Cir. 2011). Their response shall be no more than eight
41   pages, double-spaced. Plaintiff-appellee Beatrice A. Oluoch
42   may file a letter brief if she wishes to respond, not longer


                                  2
1   than eight pages, double-spaced, within fourteen days of the
2   date by which the response by Orina and her counsel is due.
3
4                              FOR THE COURT:
5                              CATHERINE O’HAGAN WOLFE, CLERK
6
7
8




                                 3